DETAILED ACTION
This action is in response to the application filed 9/23/2020.
Claims 1-12 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evancha et al. (US 2019/0143194), hereinafter Evancha, in view of Intonato et al. (US 2019/0336827), hereinafter Intonato.

As per claim 1, Evancha teaches the following:
an electronic device, comprising: 
one or more processors, (see paragraph [0008], “processor”); and 
memory storing one or more programs configured to be executed by the one or more processors, (see paragraph [0008], “a memory connected to and/or otherwise in communication with the processor”), the one or more programs including instructions for: 
causing concurrent display, via a display device, of: 
video content.  As Evancha shows in Fig. 2, 202, and corresponding paragraph 0036], video content 202 may be displaying on interface 200; and 
a workout intensity representation.  As Evancha teaches in paragraph [0306], and corresponding Fig. 2, information elements 204 are provided on different parts of the display screen to indicate performance metrics, 
wherein the workout intensity representation has a visual characteristic based on a comparison between a physical activity metric for a user of the electronic device that corresponds to a first playback position of the video content and the physical activity metric for a group of users who participated in a workout while watching the video content based on the physical activity of the group of users that corresponds to the first playback position of the video content.  As Evancha teaches in paragraph [0038], and corresponding Fig. 2, leaderboard 216 allows the user to see their performance in comparison to others taking and/or participating in the same exercise class; 
after the video has advanced from the first playback position to a second playback position, receiving activity data corresponding to the physical activity metric for the user.  As Evancha teaches in paragraph [0037], a timeline 208 of an exercise video is segmented.  Further see paragraph [0006], where sensor information is collected from a plurality of users viewing the same video; and 
in response to receiving the activity data, causing display, via the display device, of the workout intensity representation with the visual characteristic of the workout intensity representation changed based on the received activity data and based on a comparison between the physical activity metric for the user of the electronic device that corresponds to the second playback position of the video content and the physical activity metric for a group of users that corresponds to the second playback position of the video content.  As Evancha teaches in paragraph [0038], the leaderboard constantly depicts the user’s current performance.  Therefore, the performance of the user is measured and compared to other users at all times, and would thus carry over between segments.  Further see paragraph [0006], where the user interface is provided in real time.
The examiner would like to further note paragraph [0020] of Evancha, where a plurality of remote users can access the same recorded class at different times.
However, While Evancha teaches of real-time performance scores, Evancha does not explicitly teach of activity data for a specific segment.  In a similar field of endeavor, Intonato teaches of a method of exercise video files.  Intonato further teaches in paragraph [0096] that accuracy rating/metric scores of users who previously participated in an exercise class may be averaged at particular time points.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the scoring presentation of Evancha with the previous user average score per segment of Intonato.  One of ordinary skill would have been motivated to have made such modification because as Intonato teaches in paragraph [0096], such presentation benefits a user because as Intonato teaches in paragraph [0089], seeing such group averages allows the user to see their performance relative to other participants.

Regarding claim 2, modified Evancha teaches the device of claim 1 as described above.  Evancha further teaches the following:
	the physical activity metric for the user corresponds to a representation of calories burned by the user.  As Evancha teaches in paragraph [0035], a user score may be based upon “a number of calories burned”.

Regarding claim 3, modified Evancha teaches the device of claim 1 as described above.  Evancha further teaches the following:
While Evancha teaches in paragraph [0036], information elements 204 may use color indicators to relay to the user the user’s performance for a class compared to the average performance for the class, such as red to indicate performance below average and green to indicate above average.  However, Evancha teaches the average is that of the user and does not explicitly teach that the average is that of other users.  Intonato further teaches in paragraph [0096] that accuracy rating/metric scores of users who previously participated in an exercise class may be averaged at particular time points.  Upon the modification of the average values of Evancha being the group averages of Intonato, one of ordinary skill in the art would have arrived at:
the workout intensity representation corresponds to a predetermined number of workout intensity levels based on the physical activity metric for the group of users, including a first workout intensity level and a second workout intensity level, the first workout intensity level indicates that the physical activity metric for the user is within a predetermined subset of a range corresponding to the physical activity metric for the group of users, and the second workout intensity level indicates that the physical activity metric for the user is not within the predetermined subset of the range corresponding to the physical activity metric for the group of users.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the scoring presentation of Evancha with the previous user average score per segment of Intonato.  One of ordinary skill would have been motivated to have made such modification because as Intonato teaches in paragraph [0096], such presentation benefits a user because as Intonato teaches in paragraph [0089], seeing such group averages allows the user to see their performance relative to other participants.

Regarding claim 4, modified Evancha teaches the device of claim 3 as described above.  Evancha further teaches the following:
the one or more programs further include instructions for: in accordance with a determination that the physical activity metric for the user corresponds to an imminent change in workout intensity levels from the first workout intensity level to the second workout intensity level, causing display, via the display device, of a prompt for the user to cause a change in workout intensity levels from the first workout intensity level to the second workout intensity level.  As Evancha teaches in paragraph [0055], the timeline may include indicia presented to a user indicating activity requirements for a particular segment, such as “run, jog, sprint”.

Regarding claim 5, modified Evancha teaches the device of claim 3 as described above.  Evancha further teaches the following:
in accordance with a determination that the user of the electronic device is at the first workout intensity level, the workout intensity representation with the changed visual characteristic indicates that the user is at the first workout intensity level; and in accordance with a determination that the user of the electronic device is at the second workout intensity level, the workout intensity representation with the changed visual characteristic indicates that the user is at the second workout intensity level.  As Evancha teaches in paragraph [0036], information elements 204 may use color indicators to relay to the user the user’s performance for a class compared to the average performance for the class, such as red to indicate performance below average and green to indicate above average.

Regarding claim 6, modified Evancha teaches the device of claim 1 as described above.  However, Evancha does not explicitly teach of a first indication different from the intensity representation is displayed in response to the user’s metric increasing relative to the group’s metric.  Ivtanato teaches the following:
the one or more programs further include instructions for: in accordance with a determination that the physical activity metric for the user corresponds to an increase by at least a threshold amount relative to the physical activity metric for the group of users, causing display, via the display device, of a first indication that the physical activity metric for the user corresponds to an increase relative to the physical activity metric for the group of users, wherein the first indication is different from the workout intensity representation.  As Ivtanato shows in Fig. 9, if the user’s accuracy metric is outside of range, the user is provided with notification 914.  As Ivtanato teaches in paragraph [0123], and corresponding Fig. 4, encouragement may be provided as a pop-up (different from intensity representation).  Ivtanato further teaches in paragraph [0123], the accuracy metric may be above the upper bounds of an accuracy range (metric increases by a threshold amount).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display of Evancha with the pop information displays based on user performance of Ivtanato.  One of ordinary skill would have been motivated to have made such modification because it would benefit a user in notifying said user that their performance is lacking and needs encouragement, or the user’s performance is above expectations.

Regarding claim 7, modified Evancha teaches the device of claim 1 as described above.  However, Evancha teaches the following:
in accordance with a determination that the physical activity metric for the user corresponds to a decrease by at least a threshold amount relative to the physical activity metric for the group of users, the workout intensity representation with the changed visual characteristic is displayed without causing display of a second indication that the physical activity metric for the user corresponds to a decrease relative to the physical activity metric for the group of users.  As Evancha teaches in paragraph [0038], the leaderboard constantly depicts the user’s current performance.  Therefore, the performance of the user is measured and compared to other users at all times, and would thus carry over between segments.  While the leaderboard of Evancha may show a user decrease in rank on the leaderboard responsive to a decrease of the metric by a threshold amount, no secondary indication is required to be displayed by Evancha.

Regarding claim 8, modified Evancha teaches the device of claim 1 as described above.  Evancha teaches in paragraph [0036] that “trends” (change over time) may be signified to the user through the use of color or graphics.  While Evancha does not explicitly teach that these trend indicators may be presented in the leaderboard, it would have been obvious to one of ordinary skill in the art to have modified the leaderboard with the colors and/or graphics, thus arriving at: in accordance with a determination that the physical activity metric for the user corresponds to change that is below a threshold amount for at least a predetermined amount of time, visually modifying the workout intensity representation.  One of ordinary skill in the art would have been motivated to have made such modification because such indication would benefit a user in better understanding performance change over time instead of only instantaneous values.
 
Regarding claim 9, modified Evancha teaches the device of claim 1 as described above.  Evancha further teaches the following:
the user and the group of users share one or more characteristics, and wherein the workout intensity representation is based on the shared one or more characteristics.  As Evancha teaches in paragraph [0038]the user may be able to select a leaderboard 216 that shows the performance of participants of a certain group, such as a certain age group.

As per claim 11, Evancha teaches the following:
a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device, (see paragraph [0008]).
	The remaining limitations of claim 11 are substantially similar to those of claim 1 and are rejected using the same reasoning.

As per claim 12, the limitations of claim 12 are substantially similar to those of claim 1 and are rejected using the same reasoning.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evancha in view of Intonato as applied to claim 1 above, and further in view of Roberts (US 9,449,365).

Regarding claim 10, modified Evancha teaches the device of claim 1 as described above.  However, Evancha does not explicitly teach of displaying intensity values only after a predetermined amount of time.  In a similar field of endeavor, Roberts teaches of a method for measuring activity of a user, (see abstract).  As Roberts teaches in column 7, lines 34-50, an initial set of sensor data is received from a user, where the sensor data may be created over time.  As Roberts shows in Fig. 6, step 670, graphical indicators are created for the sensor data.  Therefore, the graphical indicators of Roberts are not created and displayed until after a “predetermined amount of time”.  Upon the modification of the leaderboard of Evancha being modified by the time interval graphical updating of Roberts, one of ordinary skill at the time the application was filed would have arrived at:  the video content is initially displayed without causing display of the workout intensity representation, and the workout intensity representation is initially displayed with the video content in accordance with a determination that a predetermined amount of time has elapsed.  One of ordinary skill in the art would have been motivated to have made such modification because such time stepped readings provide benefit to the user in providing more reliable sensor readings where constant sensor feeds may display wide variations based upon vigorous activity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175